Citation Nr: 0408040	
Decision Date: 03/29/04    Archive Date: 04/02/04

DOCKET NO.  03-00 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a compensable disability evaluation for 
residuals of service-connected mycoplasma infection, claimed 
as shortness of breath.

2.  Entitlement to service connection for an undiagnosed 
illness manifested by complaints of extreme fatigue and sore 
joints, allegedly due to Persian Gulf War service.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to August 
1970, and from March 1971 to June 1993.   

This case comes before the Board of Veterans' Appeals (Board) 
from two rating decisions rendered by the Atlanta, Georgia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in July 2001, which denied a compensable rating for 
residuals of service-connected mycoplasma infection (claimed 
as shortness of breath), and in January 2002, which denied 
service connection for extreme fatigue and sore joints.  

In connection with this appeal, the veteran was afforded a 
personal hearing before the undersigned Veterans Law Judge, 
sitting in Atlanta, Georgia, in June 2003.

The Board issues below a decision on the merits as to the 
issue of service connection for an undiagnosed illness 
manifested by complaints of extreme fatigue and sore joints.  
The issue of entitlement to a compensable evaluation for 
service-connected mycoplasma infection residuals is the 
subject of a remand order below.  


FINDINGS OF FACT

1. The veteran had active military service in the Southwest 
Asia Theater of Operations during the Persian Gulf War.

2.  Medical evidence does not establish an etiological 
relationship between the veteran's complaints of extreme 
fatigue and sore joints to active service or any service-
connected disease or disorder.





CONCLUSION OF LAW

The veteran does not have an undiagnosed illness manifested 
by complaints of extreme fatigue and sore joints that was 
incurred in active service.  Nor can such an illness be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1117, 1118 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  Final 
regulations implementing the law were published on August 29, 
2001, and they apply to most claims for benefits received by 
VA on or after November 9, 2000, as well as any claim not 
decided as of that date.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2003).  

VCAA was recently revised with the enactment of the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (to be codified in part at 38 U.S.C.A. § 
5103).  A provision of the law authorizes the Secretary of VA 
to make a decision on a claim before the expiration of the 
one-year period provided a claimant to respond to VA's 
request for information or evidence.  This legislation, 
effective as if enacted on November 9, 2000, immediately 
after the enactment of the VCAA, supersedes the decision of 
the U. S. Court of Appeals for the Federal Circuit that 
invalidated a regulatory provision, implementing the VCAA, 
that required a response to VCAA in less than the statutory 
one-year period.  Paralyzed Veterans of America v. Sec'y of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  

First, under the VCAA, VA has a duty to notify the veteran of 
any information and evidence needed to substantiate and 
complete a claim for service connection for arthritis.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002).  There is no issue 
in this case as to providing an appropriate application form, 
or as to the completeness of the application.  In a letter 
dated in September 2001, the RO advised the veteran of the 
VA's VCAA duties, including the duty to assist him; 
information and evidence needed to establish entitlement to 
the claim (service connection for extreme fatigue and sore 
joints); what has been completed to date; what evidence is 
still needed; what evidence the VA is responsible for 
obtaining; what information the veteran must provide to help 
the VA assist the veteran in developing the claim; and who to 
contact if he has questions or needs assistance.  Further, in 
the Statement of the Case (SOC) dated in November 2002, the 
RO set forth 38 C.F.R. § 3.159, the regulation pertaining to 
VA's duty to assist the veteran.  The Board accordingly finds 
that VA has fulfilled its duty-to-notify obligations 
consistent with the VCAA and Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Second, VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  This duty 
also has been satisfied.  In particular, it is noted that all 
medical treatment and testing records relevant to the claim, 
including the veteran's service medical records, records from 
VA medical centers (VAMCs), and records from private 
physicians, have been obtained and associated with the claims 
folder.  Further, the veteran was provided a VA medical 
examination in connection with this claim, and the report of 
this examination is in the record.   
     
In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish a claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  Accordingly, a decision on 
the merits at this time would not violate the VCAA, nor 
prejudice the veteran under Bernard v. Brown, 4 Vet. App. 384 
(1993).  
II.  Service Connection for an Undiagnosed Illness (Extreme 
Fatigue; Sore Joints) 

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  As a general matter, service connection for a 
disability is focused upon facts, as shown by evidence: (1) 
the existence of a current disability; (2) the existence of 
the disease or injury in service; and (3) a relationship or 
nexus between the current disability and any injury or 
disease incurred during service.  See Pond v. West, 12 Vet. 
App. 341 (1999); Watson v. Brown, 4 Vet. App. 309 (1993); 
Cuevas v. Principi, 3 Vet. App. 542 (1992).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2003).
  
For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).

Service connection also may be granted on the basis of 
aggravation of a pre-existing injury or disease by active 
service, which requires a showing that the disability 
increased during such service.  A specific finding that the 
increase in disability is due to the natural process of the 
disease would preclude a finding of service connection.  See 
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2003).  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The Board notes that the veteran served a part of his active 
duty in Southwest Asia during the Persian Gulf War.  There 
are statutory and regulatory provisions relating specifically 
to undiagnosed illness claims pertaining to veterans who 
served abroad in the Gulf War at 38 U.S.C.A. §§ 1117 and 1118 
and 38 C.F.R. § 3.317.  In general, service connection may be 
established for chronic disability resulting from an 
undiagnosed illness which became manifest either during 
active service in the Southwest Asia Theater of Operations 
during the Persian Gulf War or to a degree of 10 percent or 
more not later than December 31, 2006.  38 U.S.C.A. § 
1117(a)(1), (2), (b); 38 C.F.R. § 3.317(a)(1) (2003).

Subject to various conditions, service connection may be 
granted under these provisions if there are objective 
indications of a chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms such as fatigue, signs and symptoms involving the 
skin, headache, muscle pain, joint pain, neurological signs 
or symptoms, neuropsychological signs or symptoms, signs and 
symptoms involving the respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, and abnormal weight loss.  
By history, physical examination, and laboratory tests, the 
disability cannot be attributed to any known clinical 
diagnosis.  There must be objective signs that are 
perceptible to an examining physician and other non- medical 
indicators that are capable of independent verification.  
There must be a minimum of a 6 month period of chronicity.  
There must be no affirmative evidence that relates the 
undiagnosed illness to a cause other than being in the 
Southwest Asia theater of operations during the Gulf War.  
See 38 U.S.C.A. §§ 1117, 1118 and 38 C.F.R. § 3.317.  

Further, Section 202(a) of the Veterans Education and 
Benefits Expansion Act of 2001 (VEBEA), Pub. L. No. 107-103, 
115 Stat. 976 (2001) amended 38 U.S.C. 1117 to expand the 
definition of "qualifying chronic disability" (for service 
connection) to include not only (1) a disability resulting 
from an undiagnosed illness as stated in prior law; but also 
(2) a medically unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome (IBS)) that is defined by a cluster 
of signs or symptoms; and (3) any diagnosed illness that the 
Secretary determines in regulations warrants a presumption of 
service connection under 38 U.S.C. § 1117(d).  A "qualifying 
chronic disability" includes one or any combination of these 
three types of illnesses.  See 38 U.S.C.A. § 1117.

Recently, 38 C.F.R. § 3.317 was amended to incorporate these 
changes, and that amendment was made retroactively effective 
to March 1, 2002.  See 68 Fed. Reg. 34,539-543 (June 10, 
2003).  New 38 C.F.R. § 3.317(a)(2)(ii) was added defining 
the term "medically unexplained chronic multisymptom 
illness" to mean "a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities."  It was further stated that chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology would not be considered medically 
unexplained.  

The Board further notes that VA General Counsel has opined 
that if signs or symptoms have been medically attributed to a 
diagnosed (rather than an undiagnosed) illness, the Gulf War 
presumption of service connection does not apply.  See 
VAOPGCPREC 8-98 (August 3, 1998).

Preliminarily, the Board notes that the veteran's service 
medical records are voluminous.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, it is not required to discuss each and every 
piece of evidence in a case.  Given the substantial number of 
service records in the claims folder, the Board restricts 
discussion of service medical evidence where appropriate and 
to the extent relevant to the issue on appeal. 

Having reviewed the veteran's service medical records, the 
Board notes that these records do not show that the veteran 
complained specifically of sore joints and/or fatigue in 
service.  The veteran did complain, however, of pain in 
various parts of the body, at different times during active 
duty.  Apparently, the medical professionals who examined the 
veteran in service for these complaints were not always 
certain as to the etiology of the complaints.  For instance, 
in early 1990, the veteran was assessed with cervical 
neuropthy upon complaints of radiating pain in the arms.  At 
another time, in or around 1989, the veteran was assessed 
with early neuropathy associated with complaints of arm and 
shoulder pain.  Similar complaints received an assessment of 
brachial neuritis (determined to be an uncertain assessment) 
in 1984, well before the Persian Gulf War; at another time in 
1984, the veteran was assessed as having "C-6 radiculitis."  
In the early 1970s, the veteran had reported radiating pain 
in the right thigh, for which an "impression" of cellulitis 
was noted.  Further, at one time in the early 1980s, the 
veteran was assessed with hypoesthesia of the left shoulder.  
There also is ample evidence in the service medical records 
documenting treatment of the veteran for complaints of pain, 
including pain associated with diagnosed brachial plexitis.  
However, again, the Board notes that there is nothing in the 
service medical records specifically documenting complaints 
of fatigue and joint pain.  Nor do the records indicate that 
any then-undiagnosed illness, disease, or disorder related to 
service in Southwest Asia was suspected during service.  
There also is no evidence in the service medical records 
documenting the veteran's exposure to anything, be it 
environmental or chemical or otherwise, in Southwest Asia to 
which the veteran's complaints of pain have since been 
linked.   

The Board also has reviewed post-service evidence.  Most of 
the records, including VA medical center treatment records 
and records of private physicians, pertain to treatment for 
complaints of chest pain and pulmonary symptoms, and not 
specifically about complaints of fatigue and/or joint pain.  
As for VA medical records, they show that the veteran has 
continued to complain of joint pain as recently as in April 
2002.  See VA medical records.  

In September 1993, the veteran was determined to have mild 
osteoarthritis in both knees with synovial osteocondromatosis 
on the right knee.  See VA radiology report dated in 
September 1993.  More recent X-ray reports dated in June 2001 
show that the veteran is has tricompartmental degenerative 
joint disease in both knees.  The veteran also has been found 
to have patellar femoral arthrosis, intermittent, of both 
knees (see VA examination report of September 1993).  Service 
connection is already in effect for arthritic knees.  See 
rating decision of July 2001.        

A report of a whole-body bone scan indicates that the veteran 
was found to have mild degenerative joint disease, with mild 
tracer activity seen over the sternum, determined to be 
consistent with musculoskeletal stress points.  See VA 
radiology report dated in November 1998.    

A report of VA radiology studies of the veteran's cervical 
spine, conducted in June 2001, shows that there is cervical 
fusion, C5-C6, with levels of cervical spondylosis, C4-C5 and 
C6-C7.  Service connection is in effect for cervical disc 
disease.  See July 2001 rating decision.       

In June 2001, the veteran was seen for a VA medical 
examination in connection with this claim.  The report of 
this examination indicates that the veteran reported 
persistent knee pain and a history of cervical disc disease, 
the symptoms of which reportedly have improved over time.  
Physical examination of the veteran showed that he had 
excellent range of motion with respect to both knees.  The 
knees were stable to varus and valgus stress.  The veteran 
also had good range of motion with respect to the cervical 
spine.  His gait was normal.  

The VA examiner noted an impression of history of bilateral 
knee pain and cervical disc disease.  As for the veteran's 
joints, the examiner stated that he is unaware of any 
manifestations in the joints for mycoplasma.  He opined that 
the knee pain is consistent with a normal aging process, and 
that losing some weight could help relieve knee discomfort.  
He further stated that knee pain is unrelated to mycoplasma 
exposure.  As for the cervical spine, the examiner opined 
that because the veteran had spine surgery prior to the Gulf 
War, symptoms related thereto are not related at all to Gulf 
War service.        

The evidence above shows that the veteran has complaints of 
joint pain, which apparently is particularly bothersome in 
the knees.  A VA medical examiner opined that knee pain is 
due to a normal aging process, and to a lesser extent, to the 
veteran's weight, not possibly to some undiagnosed or 
diagnosed illness related to Gulf War service.  In any event, 
the Board notes that service connection is already in effect 
for arthritis of the knees.  The Board further notes that 
while service connection is also in effect for mycoplasma 
infection, the VA examiner specifically stated that there is 
no relationship between knee pain and mycoplasma infection.  
Nor is there evidence that any symptoms related to the 
cervical spine are related specifically to Gulf War service.  
See VA examination report of June 2001.  The Board also notes 
that, while there is evidence of in-service complaints of 
pain in various parts of the body, including complaints made 
during the Gulf War period, there is no evidence specifically 
about joint pain and/or fatigue.  Moreover, these complaints 
of pain were attributed to early neuropathy, and no medical 
evidence after service relates these complaints to active 
duty in any way.     

In light of the foregoing, the Board finds that the 
preponderance of evidence is against the claim.  Accordingly, 
the veteran is not entitled to a benefit of reasonable doubt 
in favor of the claim.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2003); Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990).


ORDER

Service connection is denied for an undiagnosed illness 
manifested by complaints of extreme fatigue and sore joints, 
allegedly due to Persian Gulf War service.








REMAND

As to the issue of whether an increased (compensable) 
evaluation is warranted for residuals of service-connected 
mycoplasma infection, claimed as shortness of breath, the 
Board finds that further development is warranted before this 
claim can be adjudicated on its merits.  

Specifically, the record indicates that, at no time was the 
veteran notified of his rights and VA obligations arising 
from the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5106, 5107 
(West 2002), and VA regulations implementing the VCAA, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003), with respect to the claim for an increased 
(compensable) rating for residuals of mycoplasma infection.  
As discussed earlier, the United States Court of Appeals for 
Veterans Claims (Court) has interpreted the VCAA to mean that 
claimants must be given VCAA notifications as part of the due 
process accorded to claimants.  A valid VCAA notification 
would include VCAA provisions, a specific discussion of what 
VA would do to assist claimants, including notification of 
what evidence the VA would obtain on the claimants' behalf, 
and what the claimants must provide to substantiate their 
claims.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In light of the foregoing, and to ensure that the veteran's 
due process rights are met, this claim is REMANDED for the 
following:

1.  On remand, the RO must ensure that all 
obligations have been satisfied in accordance 
VCAA, as amended, VA regulations implementing 
VCAA, and any applicable legal precedent, 
including Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), with respect to the claim 
for a compensable rating for residuals of 
service-connected mycoplasma infection.

2.  After completion of the directives 
above, and following any further 
appropriate development, the RO shall 
review the veteran's claims folder again 
to determine whether a compensable rating 
is warranted for residuals of mycoplasma 
infection.  If the decision remains in 
any manner adverse to the veteran, the RO 
shall provide the veteran a Supplemental 
Statement of the Case and give him an 
appropriate amount of time to respond to 
it.  

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purposes of this 
remand are to comply with governing adjudicative procedures 
and ensure that the veteran's due process rights are met.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

The law also requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



